Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remark
This Office action has been issued in response to communication made on 05/27/2021. 

Allowance
Claims 1-2, 5-7, 9-10, 13-15, 17-18 and 21-23 are allowable.

Reason for Allowance
Independent claims 1, 9 and 17 are allowed because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
encrypting the received data input; and storing the encrypted scrambled data input in at least one cloud storage location; converting the data input into a digital object format, wherein the converted data input includes a mapping indicative of an organization of a plurality of data points in the data input, wherein the converted data input and the mapping are stored in the at least one cloud storage location; processing the converted data input based on the mapping, wherein the processing includes at least one manipulation of at least one data point in the plurality of data points in the data input; transforming the processed data input into a digital object mass containing at least one instruction and at least one parameter for generating of the object; and generating a representation of the object in a predetermined format based on the transformed processed data, wherein the at least one cloud storage location stores at least one blockchain ledger configured to include a correlation of the received data input, the converted data input, the processed data input and the mapping, the at least one instruction and at least one parameter for generating of the object, and the generated representation of the object.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/13/2021